Case 1:19-cv-01946-WJM-MEH Document 124 Filed 01/07/20 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-01946-WJM-MEH

   LISA COWLES, a citizen of Wisconsin,

          Plaintiff,

   v.

   BONSAI DESIGN LLC, a Colorado limited liability company or business entity,
   BONSAI DESIGN, INC., a Colorado corporation,
   BONSAI VENTURES, INC., a Colorado corporation or business entity,
   VAIL RESORTS, INC., a Colorado corporation,
   VAIL RESORTS HOLDINGS, INC., a Colorado corporation,
   THE VAIL CORPORATION, a Colorado corporation,
   VAIL RESORTS MANAGEMENT COMPANY, a Colorado business entity,
   VAIL RESORTS LODGING COMPANY, a Colorado business entity,
   VAIL RESORTS DEVELOPMENT COMPANY, a Colorado business entity,
   VAIL TRADEMARKS, INC., a Colorado corporation,
   VAIL SUMMIT RESORTS, INC., a Colorado corporation, and
   BRECKENRIDGE RESORT PROPERTIES, INC., a Colorado corporation,

          Defendants.


                                          MINUTE ORDER

   Entered by Michael E. Hegarty, United States Magistrate Judge, on January 7, 2020.

            Before the Court is Defendant Bonsai Design LLC’s [“Bonsai”] Amended and Superseding
   Motion to Restrict Public Access to Certain Documents, Response to Prof. Volokh’s Objection, and
   Motion to Reconsider the Court’s December 18, 2019 Minute Order. ECF 119. Bonsai asserts that
   it “files this Motion as an amended motion superseding Bonsai’s previous Motion to Restrict (Dkt.
   # 102).” Accordingly, Bonsai’s Motion to Restrict Public Access to its Reply in Support of its Rule
   12(b)(6) Motion to Dismiss and Appended Exhibits F and G thereto, and to Plaintiff’s Proposed
   Amended Complaint and Exhibits [filed December 20, 2019; ECF 102] is denied as moot. The
   Court will hear oral argument on Bonsai’s “Amended and Superseding Motion” at the hearing on
   January 13, 2020.
